Citation Nr: 1535167	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-05 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral jungle rot of the feet.
 
2.  Entitlement to service connection for a heart disorder, to include as a result of exposure to herbicides.
 
3.  Entitlement to service connection for a respiratory disorder, to include as secondary to a heart disorder.
 
4.  Entitlement to service connection for arthritis of the right hip.
 
5.  Entitlement to service connection for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to August 1971, including service in Vietnam from January 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta Georgia, and a June 2010 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction lies with the RO in Atlanta, Georgia, where the Veteran resides.  The April 2008 rating decision denied service connection for bilateral jungle rot, heart problems, and respiratory problems. The June 2010 rating decision denied service connection for arthritis of the left hip and arthritis of the right hip. 

The Board notes that in a July 2011 rating decision from the St. Petersburg, Florida RO, service connection for ischemic heart disease (claimed as heart problems), was adjudicated pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989).  The July 2011 rating decision confirmed and continued the previous denial of the Veteran's claim for service connection for heart problems. 

The Veteran testified at a November 2014 hearing held via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The matter was previously before the Board in January 2015, when it was remanded for additional development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for bilateral jungle rot of the feet, service connection for a respiratory disorder, service connection for arthritis of the right hip, and service connection for arthritis of the left hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  The evidence of record indicates that the Veteran has a current diagnosis of non-obstructive coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, diagnosed as coronary artery disease (CAD), have been met.  38 U.S.C.A. §§ 1110,  1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as service connection for a heart disorder is being granted in full, no discussion of VA's duties to notify and assist is warranted.

Service Connection-in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Heart Disorder

The Veteran is claiming entitlement to service connection for a heart disorder, to include as due to exposure to herbicides.  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Veteran's personnel records confirm that he served in Vietnam between January 1969 to January 1970.  Therefore, exposure to herbicides is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii). 

VA treatment records obtained pursuant to the January 2015 remand include a November 2014 cardiac catherization report, which included a diagnosis of non-obstructive CAD.  A March 2015 VA examiner noted that the Veteran was diagnosed with non-obstructive CAD, and opined that the Veteran's CAD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's opinion was inadequate, as the examiner incorrectly stated in the rationale that the Veteran was diagnosed with CAD, which was not ischemic heart disease.  However, as the Veteran is presumed to have been exposed to herbicides in Vietnam, and CAD is among the diseases listed under 38 C.F.R. § 3.309(e), a grant of service connection is warranted.


ORDER

Service connection for CAD is granted. 


REMAND

Bilateral Jungle Rot of the Feet

In the Veteran's March 2015 VA skin diseases examination, it was noted that the Veteran used a spray to treat his diagnosed tinea pedis of the feet, and also saw a reflexologist for treatment.  On remand, the Veteran should be contacted and asked to identify the name and address of the reflexologist as well as any other private medical providers who have rendered treatment for his bilateral jungle rot of the feet.  Thereafter, VA should make efforts to obtain any additional treatment records identified by the Veteran.  38 C.F.R. § 3.159(c).

Respiratory Disorder

The Veteran contends that he has a respiratory disorder that is secondary to his heart disorder.  As his CAD is now service-connected, a remand is necessary to afford the Veteran a VA examination to determine the likelihood that his respiratory disorder was caused or aggravated (worsened beyond the natural progression) by his service-connected CAD.

Arthritis of the Right Hip and Left Hip

The Veteran also underwent a VA Hip and Thigh Conditions examination in March 2015.  The examiner found that the Veteran did not have a current diagnosis of a hip condition, and opined that it was less likely than not that the Veteran's claimed hip condition was incurred in or caused by an in-service injury, event, or illness.  In her rationale, and in a March 2015 addendum, the examiner stated that the service treatment records documented no complaints of hip pain or treatment, and that VA treatment records indicated that the Veteran fell in 2002 striking his back and right hip, and has had pain since that time.  The examiner also indicated that the etiology of the Veteran's arthritis was undetermined, because there was no arthritis documented by x-ray.  The examiner discounted the Veteran's statements regarding having jumped out of helicopters and out of a tank while in Vietnam due to the lack of corroboration in the service treatment records.  

However, in finding that the Veteran did not have a diagnosis of a hip condition, the examiner did not consider the entire evidence of record, including private treatment records from November 2002, which note hip pain, and following an x-ray he was found to have spondylosis and degenerative changes.  In addition, VA treatment records show a history of hip pain, and a January 2010 VA problem list shows a diagnosis of "osteoarthritis LS/hip."  An August 2013 VA x-ray showed minimal osteoarthritis of the hips bilaterally.  As the requirement of a current disability is satisfied if demonstrated at the time of the claim or while the claim is pending, see McClain v. Nicholson, 21 Vet App 319 (2007), remand is required to obtain a new VA examination addressing whether the Veteran's arthritis of the right hip and left hip are related to his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As these matters are being remanded, any of the Veteran's updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify the name and current address of the reflexologist noted in the March 2015 VA examination, along with any other private providers who have treated him for his bilateral jungle rot of the feet.  After the Veteran has signed any appropriate releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure these records should be documented in the claims file.

2.  Obtain updated VA treatment records from the Charlie Norwood VA Medical Center in Augusta, Georgia, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2015 to the present.

3.  After the above development is completed, schedule the Veteran for a VA respiratory examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any respiratory disorder that had its onset during service or was otherwise related to service, to include any symptomatology, event, or incident therein. 

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any respiratory disorder that was caused or aggravated (worsened beyond the normal progression) by his service-connected CAD.

The examiner should cite to the medical and competent lay evidence (lay statements) of record.  The examiner is also required to fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence (in particular, the Veteran's statements) of record.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

4.  Schedule the Veteran for a new VA examination in order to ascertain the nature and etiology of his arthritis in the right and left hip.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed arthritis of the right and left hip had its onset during the Veteran's service, was manifest to a compensable degree within one year after discharge from service, or is otherwise related to service. 

The examiner is reminded that the requirement of a current disability is satisfied if demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The examiner should consider and discuss the evidence in the claims file, including but not limited to, private treatment records from November 2002, which note that following an x-ray the Veteran was found to have spondylosis and degenerative changes, VA treatment records including a January 2010 VA problem list showing a diagnosis of "osteoarthritis LS/hip,"  and an August 2013 VA x-ray showed minimal osteoarthritis of the hips bilaterally.  

The examiner is also requested to specifically address the Veteran's statements regarding having jumped out of helicopters and out of a tank while on duty in Vietnam.  It should be noted that the Board has accepted the Veteran's assertions as credible and consistent with the circumstances of his military service as an Armor Crewman.  38 U.S.C.A. § 1154.

The examiner should cite to the medical and competent lay evidence (lay statements) of record.  The examiner is also required to fully explain the rationale for all opinions given; including an explanation for all conclusions reached based on medical principles and the medical and lay evidence (in particular, the Veteran's statements) of record.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


